SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D (Rule 13d-101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULE 13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2(a) (Amendment No. 11) Trans World Corporation (Name of Issuer) Common Stock, par value $0.001 per share (Title of Class of Securities) 89336R207 (CUSIP Number) Timothy G. Ewing Value Partners, Ltd. 5646 Milton Street, Suite 880 Dallas, Texas 75206 (214) 522-2100 (Name, Address, Telephone Number of Person Authorized to Receive Notices and Communications) April 21, 2014 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box [ ]. Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See Rule 13d-7(b) for other parties to whom copies are to be sent. CUSIP No. 89336R207
